Citation Nr: 1803083	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-40 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, including as secondary to the service-connected chondromalacia of the right and left knees.

2.  Entitlement to service connection for a back disorder, to include lumbar spine degenerative disc disease with lumbar spondylosis, to including as secondary to the service-connected chondromalacia of the right and left knees.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected chondromalacia of the right and left knees.

4.  Entitlement to an increased (compensable) rating for the residuals of a post-operative hemorrhoidectomy and repair of a small anal fissure.

5.  Entitlement to an increased rating for chondromalacia of right knee, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for chondromalacia of left knee, currently rated 10 percent disabling.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2009 rating decision, the RO denied service connection for a left leg condition and denied an increased rating in excess of 10 percent for chondromalacia of the right knee.  In a November 2012 rating decision, the RO denied service connection for a back condition and denied an increased (compensable) rating for the residuals of a post-operative hemorrhoidectomy and repair of a small anal fissure.  In an October 2014 rating decision, the RO denied service connection for erectile dysfunction and depression.  The Veteran initiated and completed the filing of an appeal concerning each of the aforementioned determinations.  See September 2009 Rating Decision; October 2009 Notice of Disagreement (NOD); September 2010 Statement of the Case (SOC); October 2010 Substantive Appeal (VA Form 9); November 2012 Rating Decision; December 2012 NOD; September 2016 SOC; October 2016 Substantive Appeal; October 2014 Rating Decision; October 2014 NOD; July 2016 SOC; August 2016 Substantive Appeal (VA Form 9).

As explained in the February 2014 Board Remand, the issue of service connection for a left leg condition was addressed, by the Veteran and his representative throughout the evidence of record, and was discussed at the September 2013 Board hearing as a claim of entitlement to a compensable rating for service-connected chondromalacia of the left knee.  As such, the Board appropriately characterized the issue as a claim of entitlement to a compensable rating for the service-connected chondromalacia of the left knee and remanded that issue to the agency of original jurisdiction (AOJ) for adjudication in the first instance.  The Board also remanded the issues of entitlement to an increased rating for chondromalacia of right knee, currently rated 10 percent disabling, for additional development.  

In an August 2016 rating decision, the disability rating for the Veteran's service-connected chondromalacia of the left knee was increased from noncompensable to 10 percent disabling, effective from January 27, 2009.  The Veteran was furnished a Supplemental SOC in August 2016 that addressed the service-connected chondromalacia of right and left knees, each rated 10 percent disabling.

In a September 2016 statement, and in an October 2016 substantive appeal, the Veteran, by and through his attorney, raised the matter of TDIU as being part and parcel of the appealed issues of (1) an increased rating for chondromalacia of right and left knees, each rated 10 percent; (2) a compensable rating for the residuals of a post-operative hemorrhoidectomy and repair of a small anal fissure; and (3) service connection for a back disorder, to include lumbar spine degenerative disc disease with lumbar spondylosis.  Accordingly, the Board assumes jurisdiction over this derivative claim for TDIU, as a component of the request for an increase of the right and left knee disorder and the residuals of hemorrhoidectomy ratings, as well as the claimed back disorder, pursuant to the Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a Video Conference hearing before a Veterans Law Judge in September 2013.  A transcript of the hearing has been associated with the claims file.  That Veterans Law Judge is no longer with the Board.  As the Veterans Law Judge presiding at a hearing must participate in the final determination of a claimant's claim(s), the veteran, in this case, is entitled to another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 20.707 (2004).  On December 7, 2017, the Board sent the Veteran a letter and informed him of his right to have another hearing.  Since the Veteran has not responded to within 30 days from the date of that letter, the Board assumes that the Veteran does not want another and will proceed accordingly.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to an increased rating for chondromalacia of the left and right knees, each rated 10 percent, and entitlement to a TDIU pursuant to Rice are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran, a retired psychologist, provided competent and credible evidence associating a diagnosis of depression to his service-connected bilateral knee disabilities.

2.  A private medical opinion provided competent evidence of aggravation of a low back condition (variously diagnosed to include degenerative arthritis of the lumbar spine with intervertebral disc syndrome and disc protrusion, and lumbar spine degenerative disc disease with lumbar spondylosis), by the Veteran's service-connected bilateral knee disabilities.

3.  The Veteran does not have a current diagnosis of erectile dysfunction and denied the existence of any such disability upon examination.

4.  The Veteran's hemorrhoids manifested by subjective complaints of pain and objective findings of mild or moderate hemorrhoids with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine condition, variously diagnosed to include degenerative arthritis of the lumbar spine with intervertebral disc syndrome and disc protrusion, and lumbar spine degenerative disc disease with lumbar spondylosis, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for a compensable rating for postoperative hemorrhoidectomy and small fissure repair are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes 7332, 7336 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as Social Security Administration records.  Lay statements of the Veteran and his spouse are also associated with the record.  

The Board also finds there has been substantial compliance with the February 2014 remand directives in regard to the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Depression

The Veteran contends that service connection for depression is warranted on a secondary basis due to his service-connected bilateral knee disabilities.

The medical evidence of record does not contain a current diagnosis of depression.  Upon VA examination in September 2014, the examiner found that the Veteran did not meet the criteria for depression.  However, the record reflects that the Veteran had a career as a psychologist for many years before retiring in approximately 2001.  He has provided detailed statements regarding his mental state.  In a June 2016 statement, he described severe and debilitating depression manifested through constant sadness, sleep impairment, irritation, extreme emotions, lashing out at his family, frustration at his physical limitations, withdrawal, communication problems, and wanting to die.  In this case, the Veteran's professional experience and medical expertise render him competent to provide a diagnosis.  Accordingly, the Board finds that the current diagnosis element is met.

The Veteran is also competent and credible in his statements attributing his depression to his service-connected bilateral knee disabilities.  In his June 2016 statement, he stated that his depression began when he realized he would need to use a cane to walk.  While an independent medical opinion has not been obtained, the Board finds the Veteran's credible lay statements to be sufficient in this case given his professional background as a psychologist.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").

The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b);  38 C.F.R. § 3.102.  Accordingly, after taking all relevant evidence into account and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for depression is warranted.

Lumbar spine

The Veteran contends that service connection for a back condition is warranted on a secondary basis due to his service-connected bilateral knee disabilities.

The record contains a current diagnosis of degenerative arthritis of the lumbar spine with IVDS and disc protrusion, per the August 2016 VA examination.  Thus, the current disability element is met.

The Veteran's claim therefore turns upon whether his service-connect bilateral knee conditions caused or aggravated his existing lumbar spine condition.  38 C.F.R. § 3.310.

The August 2016 VA examiner stated that the Veteran's spine was normal upon separation from the service in 1978, therefore, direct causation was not shown.  He further stated that there is no documentation in the medical literature establishing a direct cause and effect relationship between chondromalacia of the knees as a cause of degenerative arthritis of the lumbar spine with IVDS.  In a September 2016 addendum opinion, the examiner stated he could not provide an opinion regarding aggravation of the Veteran's low back condition by his bilateral knee chondromalacia without resorting to mere speculation.  He explained that it is impossible to establish the individual disability degree between chondromalacia and degenerative arthritis, such that it is the combination of both conditions which has most probably led to the aggravation of the spondylolisthesis and IVDS with spondylosis.

Subsequently, a private medical opinion was submitted in September 2017.  In this opinion, Dr. L. stated that, in his clinical experience as a former spine surgeon, patients who suffer from painful knees due to any degenerative disease such as chondromalacia patella lose ability to bend, stoop, and rise from a chair without placing displaced loads and stresses on their lower back to compensate for their immobility.  His report indicated that  medical literature provides objective support for the opinion that the Veteran's low back is aggravated, and made more symptomatic by his coincident pain.  In support of his opinion, Dr. L. cited to a study from Harvard Medical School, New England Baptist Hospital, and Spaulding Rehabilitation Hospital in Boston, Massachusetts which found that low back pain was significantly associated with an increase in a knee pain score.  Dr. L. noted that the VA examiner conceded that degenerative arthritis of the knees can adversely influence low back disorders such as spondylosis and IVDS.  Based upon his findings and testimony of the Veteran's wife, Dr. L. ultimately opined that it is at least as likely as not that the Veteran's low back disorders have been aggravated beyond a course of natural progression by the restrictions created by his service-connected degenerative chondromalacia patella of both knees.

In weighing the positive and negative medical opinions of record, the Board favors that of the private doctor in this case.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, Dr. L. provided a thorough medical opinion, supported by specific references to medical literature, which refuted the findings of the VA examiner.  The Board affords this detailed opinion significant probative value.

The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b);  38 C.F.R. § 3.102.  Accordingly, after taking all relevant evidence into account and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back condition is warranted.

Erectile dysfunction

The Veteran contends that service connection is warranted for erectile dysfunction on a secondary basis due to his service-connected bilateral knee disabilities.

Treatment records do not reflect a current diagnosis of erectile dysfunction.  Upon VA examination in September 2014, the Veteran reported that he had never been diagnosed with erectile dysfunction and was able to achieve an erection sufficient for penetration.  The examiner found no evidence of the claimed condition.

The Board acknowledges an August 1999 VA treatment note which assessed erectile dysfunction.  The note implies a possible connection to medication for hypertension.  Subsequent treatment notes do not contain a diagnosis related to sexual dysfunction.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   The Board acknowledges the contention that the Veteran's knee and back pains cause him to avoid sexual intercourse.  However, a specific diagnosis related to sexual dysfunction has not been made by the Veteran's treatment providers or upon VA examination.

The Board notes that the Veteran's representative put forward the contention for erectile dysfunction during the September 2013 hearing before the Board.  No further evidence has been proffered by the Veteran, and upon examination in September 2014, he denied a diagnosis or any issues with erectile dysfunction.

Consequently, the evidence of record does not support a diagnosis related to sexual dysfunction.  The Board therefore concludes that entitlement to service connection for sexual dysfunction cannot be granted.  The competent, probative evidence does not show that the Veteran has a current diagnosis of erectile dysfunction or other sexual disorder.  Indeed, the Veteran himself has denied the existence of the condition. 

Where the evidence establishes that a veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statutes governing veterans' benefits.  See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the claim of entitlement to service connection for erectile dysfunction is denied.  

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Postoperative hemorrhoidectomy and small fissure repair

The Veteran contends that the current noncompensable rating does not accurately reflect the severity of his postoperative hemorrhoidectomy and small fissure repair.

This disability is rated under Diagnostic Code (DC) 7336-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  DC 7336 pertains to external or internal hemorrhoids.  DC 7332 pertains to the impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336.

Under DC 7332, for impairment of sphincter control of the rectum and anus, a noncompensable rating is warranted for healed or slight impairment, without leakage.  A 10 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is warranted for complete loss of sphincter control. 

Under DC 7333, for stricture of the anus or rectum, a 30 percent rating is warranted for moderate reduction of lumen or moderate constant leakage.  A 50 percent rating is warranted for great reduction of lumen, or extensive leakage.  A maximum 100 percent rating is warranted when rectal or anal stricture requires a colostomy. 

Under DC 7336, hemorrhoids, external or internal, warrant a noncompensable rating when hemorrhoids are mild or moderate.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

 The terms "occasional," "frequent," "fairly frequent," "mild," "moderate," "extensive" and "large" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran submitted a statement in September 2011 in which he described the impact of the disability.  He stated that the hemorrhoids constantly flared up and that his doctor recommended a third hemorrhoidectomy.  

The Veteran underwent VA examination in September 2011 in conjunction with his claim.  The examiner noted the last surgery in 1993 and documented the Veteran's reports of flare-ups, use of rectal cream, and aggravation due to chronic constipation.  Mild or moderate hemorrhoids requiring constant medication were indicated.  No scars were present, although excessive redundant tissue was noted upon physical examination. 

A second VA examination was conducted in August 2016.  The examiner reviewed the claims file and noted a colonoscopy from February 2011 with no negative findings.  The Veteran reported that he continued to experience flares of the hemorrhoids, aggravated by chronic constipation, for which he used stool softeners and topical creams as needed.  Upon physical examination, the examiner noted a normal rectal/anal area with no external hemorrhoids, anal fissures, or other abnormalities.  She documented mild or moderate internal hemorrhoids not requiring constant medication.  She noted that the condition did not impact the Veteran's ability to work.

After thorough review of the evidence of record, the Board finds that the currently noncompensable rating is warranted in this case.  A higher, compensable rating for the Veteran's condition is not supported by the evidence.

The Veteran has not argued and the medical evidence does not show leakage or loss of bowel control.  While excessive redundant tissue was noted on the September 2012 examination, the examiner categorized the hemorrhoids as mild or moderate.  The August 2016 similarly described the hemorrhoids.  It appears that the condition improved between examinations, as constant medication was no longer required by August 2016.  However, even when applying the more severe findings as reflected on the September 2012 examination, the preponderance of the evidence is against a finding of a compensable rating for the condition. 

In this regard, the Board notes that the Veteran's hemorrhoids have not been shown to be large or thrombotic, nor has persistent bleeding with secondary anemia or with fissures been shown.  While chronic constipation has contributed to pain and flare-ups, involuntary bowel movements, wearing of a pad, or anal leakage have not been shown.   

The Veteran's reports of pain and discomfort are contemplated by the existing rating, which recognizes the existence of hemorrhoids and the typical symptoms thereof.  Furthermore, at no point during the appeal period have anal fissures been shown.  Thus, a compensable rating is not warranted at any time during the appeal period.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the condition was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disability.

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's postoperative hemorrhoidectomy and small fissure repair condition meets the rating criteria for a compensable evaluation.  Accordingly, the Veteran's claim for an increased rating for postoperative hemorrhoidectomy and small fissure repair is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Other considerations

The Board has considered whether a higher rating might be available under another diagnostic code.  For example, DC 7333 allows a 30 percent rating for moderate reduction of lumen or moderate constant leakage.  These symptoms have not been alleged by the Veteran or shown by the medical evidence.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath, 1 Vet. App. at 593.  

The issue of entitlement to a TDIU pursuant to Rice v. Shinseki, supra, is addressed separately in the REMAND portion of the decision.  The Veteran has not raised any other issues with respect to the increased rating claim for his hemorrhoid condition, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, is granted.

Entitlement to service connection for lumbar spine condition, variously diagnosed to include degenerative arthritis of the lumbar spine with intervertebral disc syndrome and disc protrusion, and lumbar spine degenerative disc disease with lumbar spondylosis, is granted.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to a compensable rating for postoperative hemorrhoidectomy and small fissure repair is denied.

REMAND

Increased ratings for bilateral knee disabilities

The Veteran was last provided a VA examination in conjunction with this claim in July 2015, with multiple addendum opinions provided in 2016.

Subsequently, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the most recent VA examination report from July does not specify whether range of motion measurements are active or passive.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  The private medical opinion received in September 2017 does not contain range of motion measurements.  Thus, as the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Total disability due to individual unemployability 

The Board finds that the derivative claim for TDIU is inextricably intertwined with the issue of entitlement to increased ratings for his bilateral knee disabilities. Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination to evaluate the severity of the service-connected bilateral knee disabilities.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must test the range of motion of the Veteran's knees bilaterally.  The examiner should be asked to test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the right or left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Thereafter, the AOJ must review the examiner report and ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and then re-adjudicate the Veteran's claims for increased ratings for the bilateral knees and the derivative claim for TDIU pursuant to Rice, to include whether referral for extra-schedular consideration for a TDIU is warranted.  If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


